EXHIBIT 10.1

 
AMENDMENT No. 5
 
Dated as of August 20, 2007
 
to
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of June 26, 1998
 
This AMENDMENT NO. 5 (this “Amendment”) dated as of August 20, 2007 is entered
into among PILGRIM’S PRIDE FUNDING CORPORATION (“Seller”), PILGRIM’S PRIDE
CORPORATION (“Pilgrim’s Pride”) as initial Servicer, FAIRWAY FINANCE COMPANY,
LLC (as successor to Fairway Finance Corporation) (“Purchaser”) and BMO CAPITAL
MARKETS CORP. (as successor to Harris Nesbitt Corp. (f/k/a BMO Nesbitt Burns
Corp.)), as agent for the Purchaser (in such capacity, together with its
successors and assigns, the “Agent”).
 
RECITALS
 
WHEREAS, the parties hereto have entered into a certain Receivables Purchase
Agreement dated as of June 26, 1998 (as amended through the date hereof, the
“Agreement”);
 
WHEREAS, in order to make the most efficient use of the financing facility
contemplated by the Agreement and the other Transaction Documents, the Seller
has requested the Purchaser and the Agent to agree to certain amendments and/or
modifications to such facility as described herein for various purposes;
 
WHEREAS, the Purchaser and the Agent are willing to agree to such amendments
solely on the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
 
SECTION 1.  Definitions. All capitalized terms used, but not otherwise defined,
herein shall have the respective meanings for such terms set forth in Exhibit I
to the Agreement.
 
SECTION 2.  Amendments to the Agreement. The Agreement is hereby amended as
follows:
 
2.1.  The definition of “Change in Control” is hereby amended and restated in
its entirety as follows:
 
“Change of Control” means the occurrence of any of the following:
 
(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of
Pilgrim’s Pride and its subsidiaries taken as a whole to any “person” or “group”
(as such terms are used in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended) other than a subsidiary of Pilgrim’s Pride;
 
 
 

--------------------------------------------------------------------------------

 

(ii) any “person” or “group” (as such terms are used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), other than the Pilgrim Family,
becomes the ultimate “beneficial owner,” as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, of more than 50% of the total
voting power of the Voting Stock of Pilgrim's Pride on a fully-diluted basis;
 
(iii) the adoption of a plan relating to the liquidation or dissolution of
Pilgrim’s Pride;
 
(iv) the consummation of any transaction (including, without limitation, any
merger, consolidation or recapitalization) to which Pilgrim’s Pride is a party
the result of which is that, immediately after such transaction, the holders of
all of the outstanding Voting Stock of Pilgrim’s Pride immediately prior to such
transaction hold less than 50.1% of the Voting Stock of the Person surviving
such transaction, measured by voting power rather than number of shares;
 
(v) the first day on which a majority of the members of the Board of Directors
of Pilgrim’s Pride are not Continuing Directors; or
 
(vi) Pilgrim’ Pride ceases to own at least 100% of the outstanding capital stock
of the Seller.
 
For purposes of this definition:
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Pilgrim's Pride who:
 
(i) was a member of such board of directors on the date hereof; or
 
(ii) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board at the time of such nomination or election.
 
“Pilgrim Family” means Lonnie A. “Bo” Pilgrim, his spouse, his issue, his estate
and any trust, partnership or other entity primarily for the benefit of him, his
spouse and/or issue, including any direct or indirect trustee, managing partner
or such other Person serving a similar function.
 
“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
1.1.  Clause (i) of the definition of “Defaulted Receivable” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
 
(i) as to which any payment, or part thereof, remains unpaid for 91 days or more
from the invoice date for such Receivable;
 
1.2.  Clause (i) of the definition of “Delinquent Receivable” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
 
2

--------------------------------------------------------------------------------

 


(i) as to which any payment, or part thereof, remains unpaid for 61 days or more
from the invoice date for such Receivable; or
 
1.1.  Clause (viii) of the definition of “Eligible Receivables” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
 
(viii) which arise from the sale and delivery of goods or services (other than
the sale and delivery of turkey and turkey related products directly to
third-party customers from any Excluded Turkey Plant) in the ordinary course of
the applicable Originator’s (including the applicable Transferor’s) business;
provided that Receivables that existed on or about August 15, 2007 that were
originated by Pilgrim’s Pride Corporation of Georgia, Inc. (as successor by
merger to Gold Kist Inc.) that would otherwise constitute “Eligible Receivables”
but for this clause (viii) shall be “Eligible Receivables”;
 
1.2.  The definition of “Excluded Turkey Plants” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:
 
“Excluded Turkey Plant” means, solely the production and turkey processing plant
of Pilgrim’s Pride or any of its Affiliates designated by it as “New Oxford
Pennsylvania” which relates to a portion (but not all) of Pilgrim’s Pride’s
business in respect of turkey and/or turkey related products.
 
1.3.  Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the reference to “June
26, 2008” with a reference to “August 20, 2012”.
 
1.4.  The definition of “Normal Concentration Percentage” set forth in Exhibit I
to the Agreement is hereby amended in its entirety as follows:
 
“Normal Concentration Percentage” means, at any time, (a) for any Obligor that
is not a Special Obligor or Wal-Mart, 3%; (b) for any Obligor that is a Special
Obligor, (i) if such Special Obligor is rated A+ or better by S&P and A1 or
better by Moody’s, 12% or (ii) if such Special Obligor is not so rated but is
rated at least BBB- by S&P and Baa3 by Moody’s, 6%; or (c) for any Obligor that
is Wal-Mart, (i) if Wal-Mart is rated AA or better by S&P and Aa2 or better by
Moody’s, 18%, or (ii) if Wal-Mart is not so rated but is rated at least AA- by
S&P and Aa3 by Moody’s, 15% or (iii) if Wal-Mart is rated A+ or lower by S&P and
A1 or lower by Moody’s, the applicable percentage shall be as set forth for
Obligors and Special Obligors in this definition. If the ratings from S&P and
Moody’s fall within different categories, the Normal Concentration Percentage
shall be based on the category in which the lower of the two ratings falls. If
any Obligor is rated only by S&P or only by Moody’s, the Normal Concentration
Percentage shall be based on the rating by such Rating Agency without regard to
a rating by any other Rating Agency.
 
3

--------------------------------------------------------------------------------

 


1.1.  The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by replacing the amount “$125,000,000” with the amount
“$300,000,000” therein.
 
1.2.  The definition of “Transferor” set forth in Exhibit I to the Agreement is
hereby amended and restated in its entirety as follows:
 
“Transferor” means, each Affiliate of Pilgrim’s Pride, from time to time party
to a Purchase Agreement, as a seller or transferor thereunder. As of the date
hereof such Transferors shall include only the following entities: each of
Pilgrim’s Pride Corporation of West Virginia, Inc. and PFS Distribution Company.
 
1.3.  The following definition is hereby added to Exhibit I to the Agreement in
the appropriate alphabetical order:
 
“Wal-Mart” means Wal-Mart Stores, Inc., a Delaware corporation, and its
subsidiaries.
 
1.4.  Clause (e) of Exhibit V to the Agreement is hereby amended by deleting the
reference to the amount “$5,000,000” therein with the amount “$20,000,000”
therefor.
 
SECTION 2.  Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Purchaser and the Agent that the
representations and warranties of such Person contained in Exhibit III to the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date), and that as of the date hereof,
no Termination Event or Unmatured Termination Event has occurred and is
continuing or will result from this Amendment.
 
SECTION 3.  Effect of Amendment. (a) All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. After this
Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
 
(b)  Notwithstanding anything in the Agreement or any other Transaction Document
to the contrary, each of the parties hereto, hereby consents and agrees to the
amendments contemplated hereby and that all of the provisions in the Agreement,
the Purchase and Contribution Agreement, the Purchase and Sale Agreement and the
other Transaction Documents shall be interpreted so as to give effect to the
intent of the parties hereto as set forth in this Amendment.
 
4

--------------------------------------------------------------------------------

 


SECTION 1.  Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Agent of the following (each, in form and substance
satisfactory to the Agent):
 
(a)  Counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto;
 
(b)  Completed UCC requests for information, dated on or before the date hereof
listing all effective financing statements filed in any applicable UCC
jurisdictions that name Pilgrim’s Pride of Georgia, Inc. or PFS Distribution
Company as debtor or seller, together with copies of such other financing
statements (none of which shall cover any Receivables, Contracts or Related
Security);
 
(c)  Favorable opinions of Baker & McKenzie, LLP, counsel for the Seller,
Pilgrim’s Pride and the Transferors, in form and substance acceptable to the
Agent and as to such corporate and enforceability and other matters as the Agent
may reasonably request;
 
(d)  Favorable opinions of Baker & McKenzie, LLP, counsel for the Seller,
Pilgrim’s Pride and the Transferors, in form and substance acceptable to the
Agent and as to such UCC and perfection and other matters as the Agent may
reasonably request; and
 
(e)  Such other documents, resolutions, certificates, agreements and opinions as
the Agent may reasonably request in connection herewith.
 
SECTION 2.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
 
SECTION 3.  Governing Law. This Amendment, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of Texas (without giving effect to the conflict of laws
principles thereof).
 
SECTION 4.  Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
 
(continued on following page)
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
PILGRIM’S PRIDE FUNDING CORPORATION,
as Seller




By: /s/ Richard A. Cogdill
Name: Richard A. Cogdill
Title: Vice President, Chief Financial Officer,
Treasurer and Secretary






PILGRIM’S PRIDE CORPORATION,
as initial Servicer




By: /s/ Richard A. Cogdill
Name: Richard A. Cogdill
Title: Vice President, Treasurer and Secretary






FAIRWAY FINANCE COMPANY, LLC,
as Purchaser




By:/s/ Orlando Figueroa
Name: Orlando Figueroa
Title: President






BMO CAPITAL MARKETS CORP.,
as Agent




By:/s/ Brian Zaban
Name: Brian Zaban
Title: Managing Director
 
S-1                                                                                                                         
Amedment No. 5 to RPA

--------------------------------------------------------------------------------

 